Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Detailed Action
Claim Rejections - 35 USC § 112

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1,  the claim recites a “ a correction engine” however there is no recitation that the engine is actually correcting anything.  The applicant recites a previous transform engine so  the description needs to address  the real function  of the last limitation of the claim without confusing the second limitation of the claim. 


                                         Claim Rejections - 35 USC § 102
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




     Claim(s) 1, 3, 5, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Givon (2016/0379373).
     With respect to claim 1,  Givon  teaches a system comprising: a pose engine (Camera Position Module), see para. 10, lines 5-9 and para. 37 for determining the pose of a camera;  a transform engine (Trajectory Tracking Module) see para. 10, lines 10 and 11 and paragraph 37 for applying orientation vectors  to different dynamic elements within frames based on the camera pose.  Givon teaches  a Dynamic Element Analysis Module as  a correction engine (see para. 10, line 12) or Behavior Correction Module  (para. 10, lines 20-24)  for transforming the frame into correlated values based on the dynamics of the elements in the frame, see also para. 37. 

   With respect to claim 3, Givon teaches the use of a quadrilateral (see figure 2c) for correcting for the lens distortion in the frame. 

With respect to claim 5,  the paragraph 37, lines 7-9 for determining the pose of the camera (position and orientation of the camera). The plane of detection is the plane the camera rests as sell as  the chair and other objects that are viewed from a horizontal plane. 



  Givon teaches  a lens Distortion Compensation Module for  determining a correction amount (as discussed at para. 39, lines 1-4)  based on sensor information as set forth in para. 36, lines 2-9.   Givon also teaches the Distortion Compensation Module for correcting the perspective distortions  by providing an “ inverse distortion profile/model/function..” of the camera lens (see para. 39, lines 7 and 8)  so that the video feed  in real time is compensated (see also para. 41). 

     With respect to claim 11, Givon teaches a non-transitory computer readable medium (see para. 31) with instructions being executed on a processor (see para. 32) causing the processor to: receive measurements from a sensor, see para. 36, lines 1-9.  Givon teaches determining a perspective distortion of a camera resulting from a pose based on measurements via Cameral Position Module as set forth in para. 37.   Givon teaches  a lens Distortion Compensation Module for  determining  perspective distortion amount or a correction amount (as discussed at para. 39, lines 1-4)  based on sensor information as set forth in para. 36, lines 2-9.   Givon also teaches the Distortion Compensation Module for correcting the perspective distortions  by providing an “ inverse distortion profile/model/function..” of the camera lens (see para. 39, lines 7 and . 

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givon in view of The Examiner Taking Official Notice MPEP 2144.03.

     With respect to claim 2,  Givon teaches all of the subject matter upon which the claim depends except for specific language that  the correction engine is located in a camera. 
Figure 1B suggests that the correction engine is in a camera.  Paragraphs 74 and 83 suggests that the correction engine could be in  a camera. Assuming arguendo,  the examiner takes Official Notice  that it would have been obvious to one of ordinary skill in 

     With respect to claim 8,  Givon teaches all of the subject matter upon which the claims depend except for the specific sensors which are recited in the claim.
     The examiner takes Official Notice that of the sensors referred to  at paragraph 36, lines 2-9, it would have been obvious to one of ordinary skill in the art to try other sensors for providing information about the video feed for the purpose of detecting changes in camera poses as is well known in the art, suggested by Givon.  One would have known to substitute the sensors set forth in the claims in place of the sensors set forth by Givon in order to make the claimed invention. 

     With respect to claim 9, Givon teaches all of the subject matter upon which the claim depends include the determination of the pose of the camera via the Camera Position Module. There is no discussion about the position of the sensor.  Givon further teaches  at least a Lens Distortion Compensation Module for determining the correction perspective caused by distortion of the camera lens, see para. 37.
The examiner submits that the distortion correction obviously takes into consideration  the position of the sensor by mere position being  relative to the  for collecting 

      With respect to claim 10, Givon teaches determining a correction of perspective distortion via the Lens Distortion Compensation Module. This module is also responsible for  transforming the frames with the correction of perspective, see para. 39, lines 4-9.  Givon teaches  that the transform  correction of distortion occurs for one pixel or a group of pixels thereby constituting  at least one frame or partial frame and will be updated on a pixel basis or group basis. 


                          Claims Objected As Containing Allowable Matter
     Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

     Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664